DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 20030071972).
Regarding claim 1, Ito discloses (Figs. 1-19) a reflector, which comprises a reflective film (211) and a substrate (210), wherein the reflective film is attached to the substrate.
Regarding claim 2, Ito discloses (Figs. 1-19) the reflective film is one of an ESR (enhanced specular reflector) reflective film of 3M Company, a DBEF (dual brightness enhancement film) reflective film of 3M Company, and a ReflecTech reflective film of SkyFuel Company (sections 0090-0091, 0095, 0151).
Regarding claim 3, Ito discloses (Figs. 1-19) the substrate is one of a flat glass plate, a metal plate, a plastic plate and a ceramic plate (sections 0094, 0162).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Okumura (US 20110181801).
Regarding claim 4, Ito discloses (Figs. 1-19) an optical system of an LCD (liquid crystal display) projector, wherein the optical system comprises a first reflector (200, 400; section 0125), a second reflector (200, 400; section 0125), a light source (110), a condenser (120), a collimating lens (190), an LCD light valve (300), a field lens (500) and a projection lens (500), wherein the light source (110), the condenser (120), the first reflector (200, 400), the collimating lens (190), the LCD light valve (300), the field lens (500), the second reflector (200, 400) and the projection lens (500) are set in sequence according to a direction of light, wherein the first reflector (200, 400) comprises a first reflective film (211) and a first substrate (210), the second reflector (200, 400) comprises a second reflective film (211) and a second substrate (210), the first reflective film is attached to the first substrate, the second reflective film is attached to the second substrate.
Ito does not necessarily disclose an LED (light emitting diode) light source.
Okumura discloses (Figs. 1-12B) an LED (light emitting diode) light source (21) (section 0127). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a solid state light source. 
Regarding claim 5, Ito discloses (Figs. 1-19) a first thermal diffusion structure (211) which is provided at a shady face of the first substrate (210) of the first reflector (200, 400) and a second thermal diffusion structure (211) which is provided at a shady face of the second substrate (210) of the second reflector (200, 400).

Regarding claim 7, Ito discloses (Figs. 1-19) each of the first reflective film and the second reflective film is one of an ESR (enhanced specular reflector) reflective film of 3M Company, a DBEF (dual brightness enhancement film) reflective film of 3M Company, and a ReflecTech reflective film of SkyFuel Company (sections 0090-0091, 0095, 0151).
Regarding claim 8, Ito discloses (Figs. 1-19) each of the first substrate and the second substrate is one of a flat glass plate, a metal plate, a plastic plate and a ceramic plate (sections 0094, 0162).
Regarding claim 9, Ito discloses (Figs. 1-19) each of the first substrate and the second substrate is one of a flat glass plate, a metal plate, a plastic plate and a ceramic plate (sections 0094, 0162).
Regarding claim 10, Ito discloses (Figs. 1-19) each of the first substrate and the second substrate is one of a flat glass plate, a metal plate, a plastic plate and a ceramic plate (sections 0094, 0162).
Regarding claim 11, Ito discloses (Figs. 1-19) each of the first substrate and the second substrate is one of a flat glass plate, a metal plate, a plastic plate and a ceramic plate (sections 0094, 0162).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871